DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22, 25-29 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a vibronic measuring system for measuring mass flow rate having a first temperature sensor thermally conductively coupled to a first wall of a lumen at a first end, a second temperature sensor thermally conductively coupled to the first wall of the lumen at a second end, a first and second vibration sensor sensing vibrations induced by at least one vibration exciter for exciting and maintaining vibrations of the first tube, and an electronics unit that generates using each of the first and second vibration sensor signals as well as each of the first and second temperature signals a series of temporally successive mass flow measurement values which are independent of the temperature difference between the first and second vibration sensors.
It is well known in the art to utilize a plurality of temperature sensors in connection with a Coriolis or vibronic measuring system for measuring mass flow of a fluid, however, the use of two temperature sensors on opposing ends of a same first tube has not been shown, 
In the cited prior art to Flecken, Van Cleve, and Drahm, a first and second temperature sensor are respectively located on an outer case and located nearest the intake flange of at least one inner tube for providing temperature compensation to a mass flow meter which are using oscillating measuring tubes.  Flecken, Van Cleve, and Drahm fail to disclose that the first and second temperature sensors are located on the same first wall of the first tube.
In the cited art to Nitschke, a first and second temperature sensor are located on the inlet and outlet portions of the same tube (Figure 2), but there is no use of the temperature differential signal to provide compensation or mass flow temperature differential independence.
In the cited art to Imai, a first and second temperature sensor are located within the same tube, but there is no vibration exciter or temperature differential compensation for mass flow rate.
In the cited art to Mouler, a first and second temperature sensor exist, wherein the first and second temperature sensor signals are used to correct mass flow rate calculations.  However, Mouler fails to state the location of these sensors.  There is no indication that these sensors are located on the same first wall of the first tube.
Previously cited art to Krist and Bitto fails to disclose a first and second temperature sensor located on the same first wall of the first tube, wherein the temperature differential between vibration sensors is factored into the calculation of mass flow rate to allow independence over the temperature differential.

Tombs discloses a plurality of temperature sensors, a vibrator and a plurality of vibration sensors.  Tombs fails to disclose that the temperature sensors are located on the same wall and are used for correcting the mass flow rate.
van der Pol teaches a first and second temperature sensor located on opposite ends of a measurement tube, a vibration exciter, a pair of vibration sensors.  van der Pol fails to disclose correcting a mass flow rate with the temperature sensor information, only the correction of a length change sensor value.  Addtionally, it fails to disclose a processing unit configured for generating a mass flow sequence of instantaneous mass flow rates based on the first and second temperature sensor signals and the first and second vibration sensor signals.
The IDS of 5/17/2021 fails to provide a prior art reference that anticipates, suggests or otherwise renders obvious the above mentioned allowable subject matter.
CN104105955 contains a flow meter utilizing an actuator, two vibration sensors, and a single temperature sensor.  It fails to disclose a second temperature sensor and generating a mass flow sequence of instantaneous mass flow rates based on the first and second temperature sensor signals and the first and second vibration sensor signals.
CN106104237 contains a flow meter utilizing an actuator, two vibration sensors, two temperature sensors located on the same end of the measurement tube.  It fails to disclose that the second temperature is located closer to the second end of the tube than to the first end of the tube.  Additionally, it fails to disclose a processing unit configured for generating a mass flow sequence of instantaneous mass flow rates based on the first and second temperature sensor signals and the first and second vibration sensor signals.
EP2629066 fails to disclose the use of first and second temperature sensors and it fails to disclose a processing unit configured for generating a mass flow sequence of instantaneous mass flow rates based on the first and second temperature sensor signals and first and second vibration sensor signals.
EP2019295 fails to disclose the use of first and second temperature sensors and it fails to disclose a processing unit configured for generating a mass flow sequence of instantaneous mass flow rates based on the first and second temperature sensor signals and first and second vibration sensor signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 20, 2021